Case: 3:21-cv-01484-JJH Doc #: 1 Filed: 07/30/21 1 of 4. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                               WESTERN DIVISION - TOLEDO

  DEBORAH TRUMBULL, et al.,                            CASE NO.

                                      Plaintiffs,      (CASE NO. G-4801-CI-0202102547-000
                                                       REMOVED FROM LUCAS COUNTY
  vs.                                                  COURT OF COMMON PLEAS)

  JACK COOPER TRANSPORT                                JUDGE
  COMPANY, INC., et al.,
                                                        NOTICE OF REMOVAL TO FEDERAL
                                   Defendants.         COURT BY DEFENDANTS JACK
                                                       COOPER TRANSPORT COMPANY,
                                                       INC. AND CARLEE TRISTA TAYLOR



TO:     THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
        NORTHERN DISTRICT OF OHIO, WESTERN DIVISION - TOLEDO

        Pursuant to 28 U.S.C. §1441 and §1446, Defendants Jack Cooper Transport Company, Inc.

("Jack Cooper Transport Company") and Carlee Trista Taylor ("Ms. Taylor"), hereby give notice

of the removal of the above-referenced matter from the Common Pleas Court of Lucas County,

Ohio, in which it is now pending, to the United States District Court for the Northern District of

Ohio, Western Division - Toledo.

        1.     This is a personal injury action that was filed in the Common Pleas Court of Lucas

County, Ohio on July 19, 2021, bearing Case No. G-4801-CI-0202102547-000. The Complaint

names three defendants: Jack Cooper Transport Company, Ms. Taylor and Ohio Bureau of

Workers' Compensation. A copy of the Complaint is attached hereto as Exhibit A.

        2.     Plaintiffs, Deborah and Richard Trumbull are, and have been at all times relevant

herein, residents and citizens of the state of Ohio.



17033404 _1 062902.0161
 Case: 3:21-cv-01484-JJH Doc #: 1 Filed: 07/30/21 2 of 4. PageID #: 2



        3.     Defendant Jack Cooper Transport Company is a corporation organized, registered

and existing under the laws of the State of Delaware, with its principal place of business in Kansas

City, Missouri. As such, Defendant Jack Cooper Transport Company is a citizen of the states of

Delaware and Missouri.

        4.     Defendant Ms. Taylor is a citizen of the state of Kentucky.

        5.     Defendant Ohio Bureau of Workers' Compensation is located in Columbus, Ohio,

but any subrogation claim of the entity is merely incidental to the primary cause of action alleging

common law tort claims for personal injury. Accordingly, removal based on diversity jurisdiction

is still appropriate. Porter v. Cuyahoga Cty., N.D.Ohio No. 1:19CV2612, 2020 WL 1288830.

Further, The Ohio Bureau of Workers' Compensation is an arm of the state of Ohio, and therefore

is not a citizen of Ohio for diversity jurisdiction purposes. Adams v. Frito-Lay, Inc., N.D.Ohio

No. 1:19CV2084, 2020 WL 90753.

       6.      According to the Complaint, Plaintiffs demand judgment against Defendants in an

amount in excess of $25,000.00. Plaintiff Deborah Trumbull alleges she sustained personal

injuries and physical and mental pain and suffering, which she states are expected to continue

indefinitely. Plaintiff Deborah Trumbull also states she incurred lost wages and a diminution in

earning capacity that are likewise expected to continue indefinitely. Plaintiff Richard Trumbull

seeks separate damages for loss of consortium.

       7.      Further, Plaintiffs' counsel has indicated that Plaintiffs' damages will exceed

$75,000.00. As such, it is Defendants' good faith belief that the amount in controversy exceeds

the jurisdictional amount of $75,000.00, exclusive of interest and costs, if all of its defenses fail

and if Plaintiffs prove all of their claimed damages as alleged in the Complaint.




                                                 2
17033404 _1 062902.0161
Case: 3:21-cv-01484-JJH Doc #: 1 Filed: 07/30/21 3 of 4. PageID #: 3



       8.      Since Plaintiffs are Ohio residents, and Defendants are citizens of Kentucky and

Missouri, there exists complete diversity of citizenship between Plaintiffs and Defendants.

Because the amount in controversy is greater than $75,000.00, this action may therefore be

removed from state court to Federal Court pursuant to 28 U.S.C. §§ 1332 and 1441.

       9.      Defendant Jack Cooper Transport Company was served with the Summons and

Complaint on July 23, 2021.

       10.     Defendant Ms. Taylor has not yet been served with the Summons and Complaint.

       11.     Defendants attach hereto a copy of all process, pleadings and orders on file in the

State proceeding and a copy of the Notice of Filing Notice of Removal, which Defendants will

serve upon Plaintiffs promptly after the filing of this Notice of Removal, pursuant to 28 U.S.C. §

1446(a). See Exhibit B.

       12.     Defendant will file a copy of the Notice of Removal with the Clerk of the Common

Pleas Court of Lucas County, Ohio immediately after filing hereof.

       13.    No further proceedings have commenced in this action in the Common Pleas Court

of Lucas County, Ohio.

                                                    Respectfully submitted

                                                    /s/ Philip S. Heebsh
                                                    Philip S. Heebsh (0075547)
                                                    pheebsh@ralaw.com
                                                    Lauren M. Smith (0097118)
                                                    laurensmith@ralaw.corn
                                                    Roetzel & Andress, LPA
                                                    One SeaGate, Suite 1700
                                                    Toledo, OH 43604
                                                    Telephone: 419.242.7985
                                                    Facsimile: 419.242.0316
                                                    A ttorneys for Defendants,
                                                    Jack Cooper Transport, Inc. and
                                                    Carlee Trista Taylor



                                                3
17033404 _1 062902.0161
Case: 3:21-cv-01484-JJH Doc #: 1 Filed: 07/30/21 4 of 4. PageID #: 4



                                    PROOF OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing has been
served upon the following parties via the Court's electronic filing system this 30th day of July,
2021:


Charles V. Contrada, Esq.                           Ohio Bureau of Workers'
CONTRADA & ASSOCIATES                               Compensation
6641 Sylvania Avenue, Suite 8                       30 West Spring Street
Sylvania, Ohio 43560-3921                           Columbus, OH 43215-2256
Email: charlie@contrada.net                         Defendant
A ttorney fbr Plaintiffs,
Deborah Trumbull and
Richard Trumbull


                                                      /s/ Philip S. Heebsh
                                                      Philip S. Heebsh (0075547)
                                                      A ttorney for Defendants,
                                                      Jack Cooper Transport, Inc. and
                                                      Carlee Trista Taylor




                                                4
17033404 _1 062902.0161
